Citation Nr: 1522612	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  06-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disabilities. 

2. Entitlement to an increased rating in excess of 20 percent for residuals of a right knee injury with chondromalacia.

3. Whether the Veteran filed a timely Substantive Appeal in the matter of entitlement to an increased rating in excess of 20 percent for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1979.   

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2005, April 2009, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified about the issues of service connection for a right shoulder disorder and an increased rating for residuals of a right knee injury with chondromalacia before the undersigned Veterans Law Judge in March 2013 at the RO (Travel Board hearing). A transcript of the hearing is of record.

In an October 2013 Remand, the Board remanded an additional claim for service connection for a right hip disorder to the Agency of Original Jurisdiction (AOJ) for development. The AOJ subsequently granted that claim in a February 2014 rating decision. As the February 2014 rating decision acted as a full grant of that claim, the issue of service connection for a right hip disorder is no longer in appellate status and is not before the Board.

This appeal was processed using electronic processing systems, specifically the Veterans Benefit Management System (VBMS) and "Virtual VA." Accordingly, any future consideration of this Veteran's claims must take into consideration the existence of these electronic records.

The issues of service connection for a right shoulder disorder and an increased rating for residuals of a right knee injury with chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A Substantive Appeal regarding the issue of an increased rating in excess of 20 percent for a cervical spine disability was not received from the Veteran within 60 days of the June 21, 2012 issuance of the Statement of the Case (SOC). 

CONCLUSION OF LAW

The criteria have not been met for the receipt of a timely Substantive Appeal relating to the claim for an increased rating in excess of 20 percent for a cervical spine disability. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.202, 20.302 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).

These obligations do not apply where a case may be resolved based entirely on relevant law, and not the underlying factual circumstances. The disposition regarding the timeliness of the Substantive Appeal is governed completely by the provisions delimiting the time period in which to file a timely Substantive Appeal, thus rendering the VCAA and its attendant duties to notify and assist inapplicable. See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

The Board remanded this issue in October 2013, instructing the AOJ to issue a Supplemental Statement of the Case (SSOC) regarding the issue of whether the Veteran filed a timely Substantive Appeal of his claim for an increased rating for a cervical spine disability. The Board finds that there has been substantial compliance with its remand directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Analysis

Under the applicable law and regulations, an appeal to the Board must be completed by a Substantive Appeal, in writing, after a SOC is furnished. 38 U.S.C.A. 
§ 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2014).

A Substantive Appeal may be filed by a claimant personally, or by his or her representative if a proper power of attorney or declaration of representation is applicable, is on record or accompanies such documentation. 38 C.F.R. § 20.301(a) (2014).

To be considered timely, a Substantive Appeal must be filed with the agency of original jurisdiction within 60 days from the date that the agency mails notice of the statement of the case to the Veteran. The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. 
§ 20.302(b)(1).

In a September 2009 rating decision, the RO denied the Veteran's claim for an increased rating for a cervical spine disability. In April 2010, the Veteran filed a timely Notice of Disagreement (NOD). In January 2012, while adjudicating unrelated claims, the Board noted that the RO had yet to issue the required SOC regarding the issue of an increased rating for a cervical spine disability and remanded the issue to the RO. In June 2012, the RO issued a SOC that continued the 20 percent rating. The Veteran received notification of the SOC by a letter dated June 21, 2012. The Veteran thus had until August 20, 2012 to submit a timely Substantive Appeal to the Board. See 38 C.F.R. § 20.302. A Substantive Appeal was not received by the RO until after the filing deadline had passed. Although the Substantive Appeal appears to have been signed on August 7, 2012, the cover letter addressed to the RO to which it was attached is dated August 29, 2012. Moreover, two date stamps are affixed to the Substantive Appeal, one indicating that it was received by the RO on August 30, 2012 and one indicating that it was received by another party, possibly the Veteran's representative, on August 29, 2012. As such, the Board finds that the Veteran did not file a timely Substantive Appeal and the September 2009 rating decision, denying his appeal for an increased rating for a cervical spine disability, is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

There are three possible exceptions to the finality rule. First, the filing limit could be tolled with a timely request for an extension of time to submit a Substantive Appeal under 38 C.F.R. § 20.203 (2014) or an extension of the filing deadline under 
38 C.F.R. § 3.109 (2014). The Veteran did not submit a request to extend the appeal period and did not present good cause for his failure to file a timely Substantive Appeal at that time; thus, a request for an extension of time to submit a Substantive Appeal was not filed. 

Second, some RO actions may operate as a waiver of the time requirements for filing a Substantive Appeal. See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely Substantive Appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32 (2014)); see also Percy v. Shinseki, 23 Vet. App. 37 (2009). However, there is no evidence that the RO continued to treat the case as an active appeal; no SSOCs or correspondence to the Veteran are of record as having been dated such that the appeal was not considered closed by the RO after the deadline for filing a Substantive Appeal to the Board had passed, and the record does not reflect that the RO formally or informally waived the time requirements for filing a Substantive Appeal. Moreover, the Board itself has never taken any action that would lead the Veteran to believe that his appeal was active, such as taking testimony regarding that issue at the March 2013 Travel Board hearing. 

Finally, the doctrine of equitable tolling has been considered. The Federal Circuit has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society. See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004). Additionally, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling. McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005). The Veteran does not assert, and the evidence does not suggest, that his failure to file a timely Substantive Appeal was due to mental or physical incapacity. There is also no evidence of the existence of extraordinary circumstances beyond the Veteran's control that prevented him from filing his Substantive Appeal. As such, the Board finds no basis for equitable tolling of the filing deadline.

In sum, the Board finds that the Veteran did not file a Substantive Appeal discussing errors of fact or law with regard to the September 2009 rating decision within the appeal period or timely request an extension of time to do so. The RO did not waive timely filing of a Substantive Appeal, and there is no showing of physical and/or mental incapacity to warrant equitable tolling of the filing deadline. The Veteran's appeal as to a timely filed Substantive Appeal must be denied.


ORDER

The appeal as to whether the Veteran filed a timely Substantive Appeal in the matter of entitlement to an increased rating in excess of 20 percent for a cervical spine disability is denied. 


REMAND

Accordingly, the issues of service connection for a right knee disorder and an increased rating for a residuals of a right knee injury with chondromalacia are REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding medical records, to include any private treatment records dated between March 2012 and November 2013, to include specifically any records regarding his right knee surgery. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Provide access to the Veteran's VBMS and Virtual VA records to the VA examiner who conducted the April 2014 VA medical examination or another qualified examiner in order to procure an additional medical opinion regarding the etiology of the Veteran's claimed right shoulder disorder. If the examiner finds that an additional examination is necessary, one should be provided. The examiner should review the records and note such review in his or her report. In doing so, the examiner should specifically note:

a. The May 2010 VA medical examination report; 

b. The March 2011 private treatment records in which the Veteran reported "tripping," falling down a flight of stairs, and falling on his right side; 

c. The March 2013 X-ray report, indicating a normal right shoulder;

d. The August 2011 private treatment record, diagnosing a partial right shoulder rotator cuff tear;

e. The December 2013 VA medical examination report;

f. The treatment records regarding treatment for the Veteran's right knee disorder since March 2011; and

g. The Veteran's lay statements and testimony, suggesting that he injured his right shoulder during an incident in which his service-connected right knee locked, causing him to fall. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinion:

Is it at least as likely as not that the Veteran's service-connected right knee disability either caused or permanently aggravated his current right shoulder disorder beyond its natural progression?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. After any further development, readjudicate the claims for service connection for a right shoulder disorder and an increased rating for residuals of a right knee injury with chondromalacia. If the benefits sought are not fully granted, furnish the Veteran and his representative a SSOC, and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


